Citation Nr: 1821884	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a higher rating than 10 percent for retropatellar pain syndrome, right knee. 

2. Entitlement to a higher rating than 10 percent for retropatellar pain syndrome, left knee.  

3. Entitlement to an earlier effective date than December 21, 2015 for a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to August 1995 and from April 2001 to June 2009.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A videoconference hearing was held before a Veterans Law Judge (VLJ) of the Board in September 2012.  Whereas the VLJ who conducted that hearing has since retired from the Board, the Veteran was given the opportunity of a new hearing in this matter, which by November 2016 correspondence he declined.

This case was previously before the Board in December 2014 and May 2017 at which times it was remanded for further development.  In May 2017, the issues on appeal were remanded for VA examinations.  The Veteran failed to appear for the examinations.  With regard to the TDIU issue, the Veteran's medical records for the relevant period of time have been associated with the virtual file and reviewed.  The Board notes that the Veteran is already in receipt of TDIU and the ultimate question of whether an earlier effective date for award of a TDIU is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (finding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  In light of the foregoing, the Board finds that Veteran is not prejudiced by the failure to obtain such an opinion, as a VA examiner's opinion regarding unemployability due to service-connected disabilities prior to December 21, 2015, would have little probative value.  Thus, the Board finds that remanding to ensure substantial compliance with the May 2017 Remand directives in this regard is unnecessary.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Regarding representation, the Board notes that the Veteran indicated in correspondence received by VA in November 2017 that he wished to drop his private attorney representative and appoint Marine Corps League.  A VA Form 
21-22 was not included (or later received) for Marine Corps League.  VA informed the private attorney of such in a December 2017 letter.  Additionally, VA in a December 2017 letter to the Veteran acknowledged his change in representation.  This letter also informed the Veteran that VA no longer has a record of him appointing a service organization representative to assist him. It indicated that the Veteran could contact VA for a listing of the recognized Veterans Service Organizations and/or representatives, which are recognized or approved to provide services to the veteran community.  To date, the Veteran has no responded regarding this matter.  If the Veteran wishes to obtain representation, the Board advises that a VA Form 21-22(a) must be properly completed and submitted to VA.  

The issues of right and left knee retropatellar pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of June 3, 2009, service connection was in effect for major depressive disorder; anxiety disorder with alcohol, evaluated as 50 percent disabling; and status post ulnar fracture with degenerative disease, retropatellar pain syndrome of the left and right knee, degenerative joint disease of the lumbar spine, hypertension, and tinnitus, each evaluated as 10 percent disabling.  The Veteran's combined disability rating was 70 percent from June 3, 2009.

2.  The Veteran's was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities since June 3, 2009.


CONCLUSION OF LAW

The criteria for TDIU have been met as of June 3, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier Effective Date

The Veteran contends that he is entitled to TDIU prior to December 21, 2015, the current effective date for this award.

The effective date for an award of an increased rating (including a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

When evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the underlying disability claim as an attempt to obtain an appropriate initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  

Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As previously noted, the ultimate question of whether TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See 38 C.F.R. § 4.16(a); Moore, 21 Vet. App. at 218; Geib, 733 F.3d at 1354; see also Smith, 
647 F.3d at 1385-86.  

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities rendered him unable to secure and maintain substantially gainful employment from June 3, 2009.

A June 2016 rating decision granted TDIU with an effective date of December 21, 2015.  This was based on the date in which a VA examiner opined that the Veteran's major depressive disorder and anxiety disorder with alcohol dependence affected his ability to secure and follow a substantially gainful occupation.  His rating was raised from 30 percent to 70 percent for the mental disability, and he had combined scheduler rating of 80 percent at that time.  1/2/2016 C&P Examination; 6/13/2016 Rating Decision.

A May 2017 Board decision granted an initial rating of 50 percent, up from 
30 percent, for major depressive disorder and anxiety disorder with alcohol dependence for the period of June 3, 2009 to December 20, 2015.  At that point, the Veteran met the scheduler rating of 70 percent from June 3, 2009.  5/11/2017 Remand BVA; 5/22/2017 Rating Decision.

Based on the procedural history discussed above, the Veteran met the percentage requirements for TDIU as of June 3, 2009.  He had a pending claim for TDIU in association with his appeals of the initial rating for major depressive disorder and anxiety disorder with alcohol dependence and retropatellar pain syndrome of the left and right knee.  See Rice, 22 Vet. App. at 453 (stating that because TDIU has been raised by the record and it is now part and parcel of the increased rating issue).

The record shows that service connection was in effect for service connection for major depressive disorder; anxiety disorder with alcohol, evaluated as 50 percent disabling; and status post ulnar fracture with degenerative disease, retropatellar pain syndrome of the left and right knee, degenerative joint disease of the lumbar spine, hypertension, and tinnitus, each evaluated as 10 percent disabling.  The Veteran's right thumb fracture and surgical scars of the left wrist were assigned non-compensable ratings.  Thus, his combined disability rating was 70 percent from June 3, 2009, and he met the schedular criteria for a TDIU, see 38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran asserts that his employment in the real estate industry from 2010 to 2012 was a "sheltered" job position within a family business; and that three-month time period working at a telephone call center was too limited in scope and compensation to be gainful employment.  3/3/2016 and 6/1/2016 VA 21-4138 Statement in Support of Claim.

The Board finds that the evidence is at least in equipoise as to whether the Veteran was unable to engage in substantially gainful employment as a result of his service-connected disabilities since June 3, 2009.

The record shows the Veteran's work history includes working in real estate for about two years from August 2010 to May 2012.  He last worked as a claims examiner for about three months.  He indicated that he obtained a bachelor of arts in psychology.  4/9/2016 VA 21-8940 Veterans Application for Individual Unemployability.

At a VA examination in June 2010, he reported that he began having anxiety with panic attacks after he began working at an armory in-service, where he had a highly negative supervisor whom he stated created a hostile work environment.  He voluntarily discharged from service as a result of his work experiences.  He did not sleep well and continued to have these problems.  He worked part time for his mother in her real estate business.  The examiner opined that he was able to establish and maintain effective work and social relationships. 6/7/2010 VA Examination.

In February 2011 at a mental status examination the Veteran reported that he had not been employed since leaving the Army.  He described his job at the real estate business as helping his mom around her office at times and that his family helped pay his bills.  2/29/2016 CAPRI, at 15.

In an application for vocational rehabilitation in May 2012, the Veteran reported that he had a degree in Psychology and wanted an advanced degree to obtain employment.  He reported that his degenerative back disability, bilateral knee disabilities, and severe depression were barriers to his ability to hold a satisfactory job.  12/11/2017 Other, at 31-32.

At his hearing in September 2012, he indicated that his disabilities interfered with his work.  He could not stand, walk, or sit for long periods of time.  He stated that his anxiety symptoms had worsened and he could not find steady employment, his house had been foreclosed upon, he had panic attacks daily, and he had an auto accident that had been brought on by these symptoms.  9/12/2009 Hearing Testimony, at 4, 9, 13-14.

As noted above, a VA examiner in December 2015 opined that The Veteran's major depressive disorder and anxiety disorder with alcohol dependence affected his ability to secure and follow substantially gainful employment.  He reported that he was last employed at a call center for 90 days, where he had some conflicts with others, and quit in December 2015 because he stated he could not make sufficient money due to commuting problems.  1/2/2016 C&P Examination.

Based on the foregoing and with consideration of the Veteran's physical impairment, work history, and training, the Board finds that the evidence is at least in equipoise as to whether his service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience since June 3, 2009, the date entitlement arose and the date following discharge from service.  The claim for a TDIU was raised in connection with the Veteran's increased rating claims, based on his underlying service connection claims originally filed within a year of separating from service.



ORDER

An effective date of June 3, 2009, but no earlier, for TDIU is granted.


REMAND

The Board previously remanded the issues on appeal to assess the current severity of the Veteran's bilateral knee retropatellar pain syndrome and the impact of service-connected disabilities upon employment in May 2017 with instructions to schedule to the Veteran for VA examinations.  See 5/11/2017 Remand BVA.

The Veteran was subsequently scheduled for several VA examinations.  The Veteran reported to a mental disorder examination and then cancelled the next examinations.  In February 2018 correspondence, the Veteran explained that he was expecting a knee disability examination and was informed that he was scheduled for a hearing examination and therefore he cancelled that examination.  He conveyed that he was still waiting to be scheduled for a knee disability examination when he received the supplemental statement of the case in January 2018.  2/26/2018 Correspondence.

In general, individuals for whom medical examinations have been authorized and scheduled are required to report for such examinations.  See 38 C.F.R. § 3.326(a). When entitlement to a benefit cannot be established without a VA examination and a claimant, without good cause, fails to report for such examination, the claim shall be rated based on the evidence of record for an examination scheduled in conjunction with an original compensation claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.

In this case, the Veteran did not appear to understand that when he cancelled the hearing test, the subsequently scheduled VA examination was also cancelled.  He indicating that he was still waiting to be scheduled for the examination of the knees.  As the Board finds that the Veteran has shown good cause for his failure to report, on remand, the Veteran should be provided an examination to ascertain the current severity of bilateral knee retropatellar pain syndrome.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the severity of his right and left knee disorders.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's service-connected right and left knee disorders.  The examiner should report complete range of motion findings for the affected joint regions.  

Range of motion measurement must be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the examiner must document all functional loss, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.  Moreover, should the examiner maintain that she/he cannot do so without resorting to speculation, she/he must explain why this is so; recent case law holds that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond.


Further identify all other impairment of the knees, including but not limited to any lateral instability and/or recurrent subluxation.  

The examiner should provide a complete rationale for all opinions provided.

2. After completion of the above actions, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


